Case 5:19-cv-00636-JGB-SP Document 21 Filed 04/19/19 Pagelof2 Page ID #:250

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Central District of California

 

ERIC M. MURPHY, an individual; and GLENDA C.
MURPHY, an individual,

 

Plaintiff(s)
Vs

U.S. BANK NATIONAL ASSOCIATION,

Civil Action No EDCY (F-003S1SEH (cP 1)

PLEASE SEE ATTACHED

 

Nee Neer Neue Nee Nae See Nae Neen Nee nee Nee Nee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Corporation Service Company which will do business as
CSC - Lawyers Incorporating Service
C/O Western Progressive, LLC
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Angela Swan, Esq.

THE LAW OFFICES OF ANGELA SWAN, APC
21151 South Western Avenue, Suite 177
Torrance, California 90501

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

2A,

22

23

24

25

26

27

28

 

Case 5:19-cv-00636-JGB-SP Document 21

Eric M. Murphy, In Pro Per
Glenda C. Murphy, In Pro Per
9965 McKinley Street

Rancho Cucamonga, CA 91730
(909)463-7064 — Phone

ERIC M. MURPHY, an individual; and )
GLENDA C. MURPHY, an individual, )

Plaintiffs,

CERTIFICATES, SERIES 2007-1;
FIDELITY NATIONAL TITLE
COMPANY; MEGA CAPITAL
FUNDING, INC.; POWER DEFAULT
SERVICES, INC.; OCWEN LOAN

PROGRESSIVE, LLC; and DOES 1
THROUGH 10, INCLUSIVE,

Defendants.

New Nee Nee Nee ee Nee Ne ee ee” ee ee” ee ee” ee” ee” ee” ee” ee” ee” ee” ee” ee” Se” Le” ee” Se”

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
EASTERN DIVISION-SAN BERNARDINO

CASE NO.: EDCV19-00636JGB(SPx)
Courtroom: 1
Judge: Hon. Jesus G. Bernal

VERIFIED CIVIL COMPLAINT FOR

vs. DAMAGES
U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR
MASTR ADJUSTABLE RATE
MORTGAGES TRUST 2007-1,
MORTGAGE PASS-THROUGH DEMAND FOR JURY TRIAL

(EX PARTE APPLICATION FOR

SERVICING, LLC; MORTGAGE TEMPORARY RESTRAINING
ELECTRONIC REGISTRATION ORDER, AND TEMPORARY AND
SYSTEMS, INC.; WESTERN PERMANENT INJUNCTIVE

RELIEF, AND NOTICE OF
PENDENCY OF ACTION FILED
CONCURRENTLY)

Filed 04/19/19 Page 2of2 Page ID #:291

 

 

COMPLAINT FOR DAMAGES

1

 
